Citation Nr: 0116802	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.

2.  Entitlement to service connection for fever, chills, and 
night sweats due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, elevated 
liver enzymes and gastrointestinal symptoms due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A notice of disagreement was received 
in October 1999, a statement of the case was issued in 
February 2000, and a substantive appeal limiting the appeal 
to the issues stated on the first page of this decision was 
received in March 2000.  In February 2001, the veteran and 
his spouse testified at a Board hearing at the RO.  

The Board observes that in September 1996 the RO denied 
service connection for a gastrointestinal intestinal 
condition including a viral syndrome, nausea and diarrhea; 
frequent change in temperature; chills; night sweats; 
shortness of breath and dyspnea on exertion; fatigue; 
dizziness; weight loss and elevated liver function tests, all 
of which were characterized as due to an undiagnosed illness.  
In November 1996, the RO mailed notice to the veteran of the 
adverse decision.  The veteran did not, thereafter, file 
anything that might be construed as a notice of disagreement 
within a year that notice of the decision was mailed to the 
veteran.  Therefore, the decision, which encompasses the 
issues currently on appeal, is final. See 38 U.S.C.A. 
§ 7105(c) (West 1991).  

However, the September 1996 was predicated upon a regulation 
in effect at that time that required that a chronic 
disability resulting from an undiagnosed illness be manifest, 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of ten 
percent or more not later than two years after the date on 
which the veteran last performed service in the Southwest 
Asia theater of operations during the Persian Gulf War.  In 
April 1997, the VA published a new rule, effective 
retroactively to November 2, 1994, which expanded the period 
within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement to 
compensation to be established.  The presumptive period was 
expanded to December 31, 2001. 62 Fed. Reg. 23,139 (April 29, 
1997).  Since the prior denial of presumptive service 
connection for the claimed disorders was based, in part, upon 
a two-year presumptive period, the regulatory change created 
a new basis for entitlement to service connection.  
Accordingly, the claim for service connection for the 
disorders now at issue must be considered de novo.  Spencer 
v. Brown, 17 F.3d 368, 373 (Fed.Cir 1994).  In other words, a 
new and material evidence analysis is not appropriate in this 
case.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The veteran does not suffer from chronic disability 
manifested by weight loss.

3.  The veteran's complaints of fever, chills and night 
sweats have been associated with clinically diagnosed 
disorders which are not related to his active military 
service. 

4.  The veteran does not suffer from chronic disability 
manifested by fatigue.

5.  The veteran's elevated liver enzymes have been associated 
with clinically diagnosed disorders which are not related to 
his active military service.

6.  The veteran does not suffer from chronic disability 
manifested by gastrointestinal symptoms.  


CONCLUSIONS OF LAW

1.  Chronic disability manifested by weight loss was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  Chronic disability manifested by fever, chills, and night 
sweats was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 
(2000).

3.  Chronic disability manifested by fatigue, elevated liver 
enzymes and gastrointestinal symptoms was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record shows that the 
veteran has failed to report for scheduled VA examinations.  
There are, however, various VA and private medical treatment 
records in the claims file and there is nothing to suggest 
that there are any additional records pertinent to his 
claims.  The Board believes that the evidence of record is 
adequate to allow for equitable review of the veteran's 
appeal and that no useful purpose would be served by further 
delaying appellate review to schedule VA examinations in 
light of the past failures to report. 

Further, the appellant and his representative have been 
adequately notified of the applicable laws and regulations, 
which set forth the criteria for entitlement to benefits at 
issue.  The Board concludes that the discussions in the 
rating decisions, statement of the case, and letters have 
informed the appellant and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board, therefore, 
finds that the record as it stands is adequate to allow for 
equitable review of the appellant's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
appellant are to be avoided).  Moreover, given the 
completeness of the present record, which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the appellant by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been promulgated.

The veteran seeks service connection for a number of symptoms 
he attributes to undiagnosed illnesses associated with 
service in the Persian Gulf.  The symptoms consist of weight 
loss, fever, chills, night sweats, fatigue, elevated liver 
enzymes and gastrointestinal symptoms.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition, compensation is available to Persian Gulf 
veterans for any chronic disability resulting from an 
undiagnosed illness manifested by one or more of a number of 
signs or symptoms.  These signs or symptoms must become 
manifest to a degree of 10 percent no later than December 31, 
2001, and must have existed for at least six months or have 
manifested episodes of improvement or worsening over a six-
month period in order to be considered chronic.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  See also VAOGCPREC 8-98.

In November 1995, the RO afforded the veteran a general 
medical examination and a neurological examination, for which 
he failed to report.  In September 1998, during the course of 
this appeal, the RO again afforded the veteran a general 
medical examination, as well as an examination for mental 
disorders.  The veteran again failed to report for the 
scheduled examinations.  The February 2000 statement of the 
case notes the veteran's failure to report for the September 
1998 examinations.  The September 1998 examinations, like the 
November 1995 examinations, may have provided information 
that would have been pertinent to the disposition of the 
veteran's claims.  The veteran, however, has not articulated 
any reason for his failure to report for the scheduled 
examinations, and his failure to cooperate with those 
examinations deprives the Board of information those 
examinations may have provided.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant without good cause fails to 
report for such examination or reexamination, the claim shall 
be denied in the case of an examination scheduled in 
conjunction with a claim for increase.  In the case of an 
original compensation claim, the claim shall be rated on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b) (2000).

It is in this context that the Board addresses the veteran's 
claims for benefits.  Whether one treats the current claims 
original claims for benefits or as reopened claims, the 
results in this case are the same.  The evidence, as it 
stands, compels a conclusion that the veteran does not suffer 
from a disorder, diagnosed or otherwise, for which service 
connection may be granted.  

Service medical records reflect that the veteran was treated 
at various points in connection with complaints that included 
fevers and/or chills.  For instance, in March 1989, the 
veteran complained of chills, although he denied vomiting and 
diarrhea, stating that he felt sick "all over."  His 
temperature was 96.2 degrees, and the assessment was viral 
syndrome.  In November 1990, the veteran complained of 
diarrhea over the previous 24 hours, accompanied by nausea, 
vomiting, dizziness, headaches, and chills.  His temperature 
was 98.6 degrees, and the assessment was gastroenteritis.  In 
February 1992, the veteran complained of cold symptoms of two 
weeks duration, stating that he felt sluggish and experienced 
hot flashes, as well as chills.  The veteran's temperature 
was 97.6 degrees, and the assessment was upper respiratory 
infection.  In May 1992, the veteran complained of a fever 
and blood tinged sputum.  His temperature was 99.2 degrees, 
and the assessment was a cough secondary to rhinitis.  During 
a separation examination in May 1992, the veteran reported a 
history of fevers of unknown cause, and of diarrhea and or 
vomiting.  He further indicted that he experienced a fever of 
10 days duration, for which he was not hospitalized.  The 
veteran, who weighed 141 pounds during an entrance 
examination in October 1987, weighed 160 pounds during the 
separation examination, and the separation examination 
revealed no abnormality other than a scars on the center of 
the back and on the right knee.  

After his separation from service, the veteran was 
hospitalized in August 1992, after presenting complaints that 
consisted primarily of exertional dyspnea, but which also 
included chronic fatigue, swollen glands, and night sweats.  
The veteran indicated that he had been stationed in the 
Persian Gulf from September 1990 to April 1991 and that 
during his stay in the Persian Gulf he had had one illness 
consisting of a fever, diarrhea and vomiting that lasted one 
week and resolved without treatment.  The veteran also 
indicated that he returned to Fort Bragg in April 1991 where 
he was stationed until June 1992; that two months after 
returning from the Persian Gulf, he began to experience 
fevers, chills and night sweats that resolved without 
intervention; and that as of three months after his return he 
experienced symptoms that included sinus problems.  The 
veteran indicated that he experienced ongoing fatigue, night 
sweats, fevers and chills, beginning four months prior to 
admission.  Blood work at the time of admission revealed a 
minimally elevated liver function test, and the veteran was 
admitted for further work up.  The assessment at the time of 
admission was systemic illness, as well as a history of fever 
and chills.  A note reflects a determination that 
infectious/inflammatory disease had to be ruled out and that 
the veteran's symptoms were not directly related to service 
in the Persian Gulf, although a question mark associated with 
this point suggests some possibility that the conclusion 
might not be final.  Liver and abdominal ultrasounds obtained 
during the course of hospitalization were normal.  Hospital 
staff obtained an infectious disease consult that resulted in 
a determination that the veteran did not have any systemic 
diseases that could be found on examination.  According to 
the discharge report, the staff at some future point was to 
check all the viral serologies that had been drawn during the 
course of hospitalization.  

In October 1992, the veteran, during a follow-up visit, 
indicated that he felt better.  He indicated that he 
experienced no fevers since mid-September, although he had 
some fatigue.  The veteran's temperature at that point was 
97.9 degrees.  In November 1992, the veteran, who weighed 163 
pounds, presented no complaints during a visit; previous 
cultures apparently revealed no hepatitis C, although they 
appear to have revealed hepatitis B antigen.  The veteran's 
temperature was 97 degrees, and a treating physician rendered 
an impression of recurrent sinusitis with no current disease.  

In January 1993, the veteran returned for a follow-up of 
liver enzymes.  Liver enzymes on that day were normal, and 
the veteran's temperature was 97 degrees.  The assessment was 
serologic evidence of a past infection with hepatitis B and C 
and a recent infection with hepatitis A.  A note to that 
assessment reflects that the increase in the veteran's liver 
enzymes were likely due to hepatitis A.  Another January 1993 
entry, which reflects a history of fevers, fatigue and 
intermittent shortness of breath since July 1992, also 
reflects that the veteran, who weighed 158 pounds at that 
time, denied a history of weight loss and contains an 
assessment of a history of febrile syndrome of unknown 
etiology.  

In July 1993, the veteran weighed 159 pounds and complained 
of chronic fatigue and chills.  The veteran's temperature was 
97 degrees, and physical examination revealed no abnormality.  
The assessment was an unknown illness.  In February 1994, the 
veteran complained of a sore throat and of night sweats.  The 
veteran weighed 160 pounds, his temperature was 99.7 degrees, 
and the assessment was upper respiratory 
infection/bronchitis.  In September 1995, the veteran, who 
weighed 162 pounds, complained of fatigue and weakness of two 
days duration, as well as a sore throat.  The veteran's 
temperature was 98 degrees, and the diagnostic impression was 
to rule out mononucleosis and possible bronchitis.  

In February 1997, the veteran complained of general malaise, 
a sore throat, and a fever of five days duration.  The 
veteran's temperature was 96.9 degrees; the diagnostic 
impressions were bronchitis and pharyngitis.  In April 1997, 
the veteran complained of a light fever of four days 
duration, as well as stress and a 15 pound weight loss over 
five years.  It was noted that he was working the 3rd shift 
as a corrections officer.  The diagnostic impression was 
viral syndrome.  

In February 1998, the veteran's complaints included nasal 
congestion, attributed by a treating physician to chronic 
sinusitis/allergic rhinitis, as well as a loss of three to 
five pounds over the previous month.  The veteran, who 
reportedly worked out at least three time per week, also 
complained of decreased energy, although he had no muscular 
fatigue.  The treating physician's assessment was that the 
veteran's history of decreased energy was not associated with 
any specific medical problems, and the physician assured the 
veteran that being tired at the end of the day was normal for 
the veteran's level of activity.  

In April 1998, the veteran, who weighed 151 pounds, presented 
to a private physician complaints of feeling tired and 
drained in the evenings during the previous seven years.  
Examination revealed a trim, well appearing male.  
Examination revealed little abnormality, although the 
prostate was slightly boggy.  The veteran's temperature was 
98.6 degrees, and the assessment was a healthy appearing 
young male.  The physician assured the veteran that his 
symptoms were not suggestive of a particular disease process.  
The physician also recommended that the veteran maintain his 
workout program and that he keep his weight trim, in light of 
a family history of possible hypertension and diabetes.  

During a hearing in February 2001, the veteran testified that 
three to six months after leaving service he noticed a weight 
change of up to 20 pounds.  He also testified that he first 
began experiencing frequent low grade fevers during service 
upon his return from the Persian Gulf, as well as colds and 
flu-like symptoms, and that he has since experienced 
recurrences of those symptoms at various intervals ranging 
from three months to one year.  According to the veteran, no 
one has been able to ascertain the cause of his symptoms.  
The veteran also complained of gastrointestinal symptoms, 
fatigue and elevated liver function.  He indicated that he 
first felt fatigued after his separation from service.  

The veteran's wife testified on his behalf and indicated that 
she met the veteran after he returned from the Persian Gulf, 
but before the veteran left the service, and that she and the 
veteran were married after the veteran's separation from 
service.  She also testified that she noticed a loss in the 
veteran's weight between the time that she first met him and 
when they were married.  She further testified that she 
observed night sweats and that, some time after the veteran's 
separation from service, he began to demonstrate fatigue.  

Notwithstanding the veteran's complaints, the evidence before 
the Board suggests that those complaints are not associated 
with an undiagnosed disorder or a diagnosed disorder related 
to service.  The veteran complains of weight loss, and an 
April 1998 examination revealed a weight of 151 pounds, as 
compared to earlier weights slightly in excess of 160 pounds.  
The April 1998 examination, however, suggests that the 
veteran was healthy in appearance and there was no indication 
that the examiner noted any excessive weight loss.  Further, 
the claims file does not contain any medical evidence 
suggesting that the fluctuation in the veteran's weight is 
the result of an underlying chronic disorder.  In sum, the 
Board is unable to find that the veteran suffers from a 
chronic disability manifested by weight loss.  It would 
appear that the minor fluctuations in weight shown over the 
years has not attracted the concern of any of the trained 
medical personnel who have treated him.  The minor 
fluctuations appear to have been associated with acute and 
transitory illnesses such as viral infections, sinus 
problems, etc.  

The Board notes at this point in the decision that service 
connection has already been established for allergic 
rhinosinusitis with symptoms of sinus infections, dry cough, 
swollen neck lymph nodes, and headaches.  

The veteran also complains of a history of fever/chills after 
his return from the Persian Gulf.  The claims file, further, 
documents complaints of fever-like symptoms at various points 
in time both during service and after service, although 
temperature medical health care providers have not 
characterized temperature readings as abnormal when reported.  
There is some evidence, moreover, that complaints that have 
included fevers cannot be explained.  In particular, in July 
1993 a VA physician assessed a history of febrile syndrome of 
unknown etiology and in July 1993, a VA physician assessed 
unknown illness after a consultation during which the veteran 
articulated complaints that included both malaise and chills.  
Further, that physicians on two occasions were unable to 
diagnose an illness associated with complaints that included 
a history of chills does not necessitate a conclusion that 
the veteran's complaints in this regard are manifestations of 
a chronic disability which cannot be attributed to known 
clinical diagnoses.  The vast majority of medical entries 
documenting complaints that include fever/chills/and/or night 
sweats contain a diagnosed disorder, more often than not a 
viral infection or an upper respiratory infection.  These 
disorders, with the exception of the service-connected 
rhinosinusitis disability, have been shown to be acute in 
nature. 

Although there is recent medical evidence of chronic 
bronchitis, there is no medical evidence suggesting that 
complaints in service attributed to viral infections 
constituted the onset of chronic bronchitis.  There is also 
no medical opinion that the various complaints of fevers in 
service were related to each other or otherwise represented a 
chronic ongoing disorder.  The evidence suggest, therefore, 
not only that the veteran's reported complaints of fevers, 
chills, and/or night sweats fail to represent an undiagnosed 
disorder, but that any diagnosed disorder that has been 
associated with complaints of fever-like symptoms after 
service is unrelated to service with the exception of the 
already service-connected rhinosinusitis disability.  

The veteran's complains of fatigue, as well as elevated liver 
enzymes and gastrointestinal symptoms.  Medical records do 
not document ongoing, current complaints of gastrointestinal 
symptoms, but do document complaints of fatigue, particularly 
recently.  Although the April 1997 entry assesses an unknown 
illness, in February 1997 a physician diagnosed bronchitis 
and pharyngitis after the veteran presented complaints that 
included malaise.  More recently a physician concluded that 
the veteran's complaints of decreased energy were not related 
to a specific medical problem, and in April 1998 a private 
physician concluded that similar complaints did not suggest 
of a disease process.  The February and April 1998 
assessments, together with the notation in February 1998 that 
the veteran's level of energy was normal for the veteran's 
level of activity and the characterization in April 1998 of 
the veteran as healthy, suggest that the veteran's complaints 
of long-term energy loss do not represent an underlying 
disorder.  Although complaints of malaise may be associated a 
various points in time with a disorder such as bronchitis, 
that disorder is unrelated to service.  The Board, therefore, 
concludes that the veteran's complaints of fatigue are not 
associated with an undiagnosed disorder and, to the extent 
associated with a diagnosed disorder, are not associated with 
a diagnosed disorder that had its onset in service.  

Although liver enzymes apparently were elevated in August 
1992, there is evidence in the claims file, including a June 
1995 entry that, the veteran was exposed to hepatitis.  A 
January 1993 opinion attributes the veteran's elevated 
enzymes to hepatitis exposure, and particularly to recent 
hepatitis A exposure.  There is no medical evidence linking 
hepatitis to service, and the veteran explicitly indicated 
during his recent hearing that he was not seeking service 
connection for hepatitis.  The evidence indicates, therefore, 
that elevated liver enzymes are not related to an undiagnosed 
illness, but instead are related to hepatitis, which is 
unrelated to service, and for which the veteran does not seek 
service connection.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

